Citation Nr: 0617930	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on April 5, 2006 in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, including private medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in April 2006.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
bronchitis that is causally or etiologically related to 
military service.  



CONCLUSION OF LAW

Bronchitis was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in a letter dated in February 2002, prior to 
the initial decision on the claim in June 2002, as well as in 
August 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met in this case.

Concerning the content of the notice, the veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the February 2002 notice letter 
in which the RO informed the veteran that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  The August 2003 letter also indicated that the 
veteran needed evidence of chronic bronchitis in service, 
evidence of continued treatment for symptom since service, 
and evidence of a clinical diagnosis of bronchitis.  
Additionally, the April 2004 statement of the case (SOC) and 
the June 2004 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim for service 
connection for bronchitis.

The second notice requirement, the information and evidence 
that VA would provide, has also been met in this case.  In 
particular, the February 2002 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

The third notice requirement, concerning the information or 
evidence that the veteran was to provide, has also been met 
in this case.  The February 2002 and August 2003 letters 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The February 2002 letter 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the February 2002 and 
August 2003 letters informed the veteran that it was still 
his responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.

The fourth notice requirement has also been met.  Although 
the notice letters that were provided to the veteran did not 
specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
In this regard, the RO has also informed the veteran in the 
rating decision, statement of the case, and supplemental 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for bronchitis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded a VA 
examination in June 2002 in connection with his claim, and he 
was provided the opportunity to testify at an April 2006 
hearing before the Board.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bronchitis.  
The Board does observe that the veteran was hospitalized and 
treated for pneumonia during his period of service in 
February 1954 and April 1954.  However, a chest x-ray was 
subsequently obtained in April 1954, which was entirely 
negative, and it was noted that the pneumonia was thought to 
be completely resolved.  In fact, the veteran's December 1955 
separation examination found his lungs and chest to be 
normal, and he denied having a medical history of shortness 
of breath, pain or pressure in the chest, or a chronic cough.  
Thus, any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Moreover, the medical evidence of record shows that the 
veteran did not seek treatment for bronchitis until many 
decades following his separation from service, and he told 
the June 2002 VA examiner that he did not have any 
recurrences of the pneumonia and that he did not suffer any 
residual or sequelae from it.  Therefore, the Board finds 
that bronchitis did not manifest during service or for many 
years thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
bronchitis, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of bronchitis is itself evidence which tends to show 
that bronchitis did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that bronchitis 
manifested during service or within close proximity thereto, 
the Board also finds that the more probative evidence of 
record does not does not link the veteran's current 
bronchitis to service.  The June 2002 VA examiner indicated 
that there was no objective evidence of lung disease and 
noted that the chest x-ray and pulmonary function tests were 
all within normal limits.  He opined that the veteran's cough 
was more likely than not secondary to his chronic sinus 
problems.  The examiner also noted that the veteran did not 
have a clinical history consistent with a diagnosis of 
chronic bronchitis and stated that there was no link between 
the veteran's pneumonia in service and his current sinusitis.  

The Board does acknowledge the statements submitted by a 
private physician indicating that the veteran had had a 
chronic cough and bronchial congestion for over 40 years and 
that his current bronchitis was likely related to his 
condition in service.  However, the law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record). The Board, of 
course, is not free to project medical evidence on the basis 
of its own unsubstantiated medical conclusions. Flash v. 
Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the June 
2002 VA examiner's opinion to be more probative.  The private 
physician apparently did not have a comprehensive review of 
the claims file.  In this regard, the Board notes that the 
private physician did not indicate that he had reviewed the 
veteran's claims file.  In fact, his failure to discuss or 
account for the lack of complaints, treatment, or diagnosis 
for many years following the veteran's period of service 
appears to indicate that he did not have the opportunity to 
review the entire record.  Instead, it appears that his 
opinion is based on the veteran's own unsubstantiated 
history.  As such, the private physician's opinion rests on 
incomplete information.  In contrast, the June 2002 VA 
examiner offered his opinion based on a review of all of the 
evidence, including the service medical records, and offered 
a rationale for the opinion reached that is clearly supported 
by the evidence of record.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the June 2002 VA 
medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for bronchitis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bronchitis is not warranted.  Although the 
veteran contends that he currently has bronchitis that is 
related to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for bronchitis is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


